Hall, Justice.
These parties were divorced in April, 1977, and the husband-appellee was ordered to pay certain debts of the marriage. Wife brought a contempt petition alleging his failure to pay some'$700 owed a bank.
The trial court ruled that contempt could not lie because the decree contained no specific command to pay. This ruling was founded on an error of law (see Griggers v. Bryant, 239 Ga. 244 (236 SE2d 599) (1977)), and must be reversed. The appeal is remanded to the trial court for reconsideration of the remaining issues in the case.

Judgment reversed and remanded.


All the Justices concur.